Case 1:19-cr-20215-RNS Document 67 Entered on FLSD Docket 10/15/2019 Page 1 of 1



                            United States District Court
                            Southern District of Florida

   United States of America,              )
   Plaintiff                              )
                                          )
   v.                                     ) Criminal Case No. 19-20215-CR-Scola
                                          )
   Nadys Martinez,                        )
   Defendant.                             )

                Order Setting Sentencing Hearing and Adopting
                            Sentencing Procedures

         A sentencing hearing is set for this defendant on December 19, 2019 at
  9:30 a.m.    The parties are obligated to follow Administrative Order 95-02,
  which is hereby incorporated by reference, in regard to all deadlines preceding
  the sentencing hearing. The Court has set thirty minutes for the sentencing.
  Not later than seven (7) days prior to the sentencing hearing, counsel shall notify
  the Court in writing if any witnesses are to be called in support or objection to
  the Pre-Sentence Investigation Report, and, if so, counsel shall specify the
  anticipated time required for such purpose in the manner required by
  Administrative Order 95-02, & 6.       If necessary, the Court may re-set the
  sentencing hearing or continue it at the conclusion of the time allotted. It is
  further, Ordered and Adjudged that if the issue of restitution applies, the U.S.
  Probation Office shall make a specific recommendation as to the manner in
  which restitution will be paid consistent with the Eleventh Circuit opinion in
  United States v. Prouty, 303 F. 3d 1249 (11th Cir., 2002).
        Done and Ordered at Miami, Florida, on October 11, 2019.



                                              ____________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge

  cc:   Counsel of record
